Citation Nr: 0800343	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-26 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of post traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.

2.  Entitlement to service connection for acid reflux as 
secondary to post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to May 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran had a personal hearing at the RO in October 2005.  
A transcript of the hearing has been associated with the 
claim file.


FINDINGS OF FACT

1.  PTSD is manifested by nightmares, flashbacks, issues with 
anger, irritability, startle response, avoidance behavior, 
difficulty functioning in interpersonal relationships, at 
work, and in social situations.  

2.  Acid reflux is unrelated to a service connected disease 
or injury.


CONCLUSIONS OF LAW

1.  PTSD is no more than 50 percent disabling. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; 
Diagnostic Code 9411 (2007).

2.  Acid reflux is not proximately due to or the result of a 
service connected disease or injury .  38 C.F.R. § 3.310 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  In this case, 
the VCAA notice predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issues of the evaluation of PTSD and entitlement to 
service connection for acid reflux.  In VCAA letter of 
October 2004 the appellant was provided adequate notice as to 
the evidence needed to substantiate his claims.  He was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf; it 
also in essence told him to provide relevant information 
which would include that in his possession.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
predated the rating decision.  With regard to notice as to 
disability ratings and effective date assignment, notice was 
not provided until a letter of February 2006.  However, the 
lack of timeliness is not prejudicial to the appellant 
because his claim is denied, and, therefore, the issues of 
rating and effective date do not arise.  The Board finds that 
the VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records and VA 
outpatient treatment records have obtained.  The veteran was 
afforded VA examinations and an RO hearing.  Therefore, the 
Board finds that the VA has satisfied its duties to notify 
and to assist the claimant in this case.  No further 
assistance to the veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Evaluation of PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (PTSD) (2006), a 100 percent evaluation is provided 
where there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo- type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130 (2007).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2007).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a rating decision of March 2005, the RO established 
service connection for PTSD with an evaluation of 30 percent 
disabling, effective September 8, 2004, the date of the 
claim.  In a rating decision of July 2005 the RO increased 
the veteran's evaluation of PTSD to 50 percent disabling 
effective September 8, 2004, the date of the claim.  
Therefore, the issue at hand is whether the veteran is 
entitled to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  We conclude that the 
disability has not significantly changed and a uniform 
evaluation is warranted.  

VA outpatient treatment records of September 2004 note that 
the veteran reported a history of persistent dreams and 
nightmares since returning from Vietnam.  The veteran was 
very pleasant, cooperative, and his speech was normal and 
unremarkable.  His mood was slightly apprehensive.  His 
affect was full range.  His thought process was logical, 
sequential and goal oriented.  His thought content revealed 
no abnormalities, no hallucinations, and no delusions.  There 
was no evidence of dangerousness to self or others.  He had 
no homicidal or suicidal ideations.  Insight and judgment 
were good.  He reported being self-employed as a plumber for 
the past 30 years and currently having his own business.  He 
was assessed with chronic PTSD.  GAF score was 50.  

In October 2004 he reported feeling anxious, irritable, and 
"jumpy" around other people.  He further reported increased 
startled response, hypervigilence, and strong anxiety and 
avoidance of crowds and large gatherings.  He reported easily 
getting angry at others.  His behavior was noted as calm, 
without psychomotor agitation or retardation with good eye 
contact.  He was cooperative, relatively open, with fair to 
good rapport.  His speech was spontaneous, mildly 
hyperverbal, but redirectable with normal rate, tone and 
prosody.  Thought process was circumferential to linear upon 
questioning, and goal directed.  There were no suicidal 
ideations or homicidal thoughts.  He was future oriented.  
His affect was reactive.  His mood was a little nervous.  He 
denied any hallucinations.  He was oriented times 4, insight 
was fair to good, and judgment was good.  

In November 2004 the veteran reported recurrent and intrusive 
distressing recollections of the traumatic events with 
thoughts occurring on a daily basis and interfering with 
anything he is doing.  He reported recurrent distressing 
dreams.  He reported psychological reactivity on exposure to 
events which remind him of the traumatic events in Vietnam.  
He reported persistent avoidance of stimuli associated with 
the trauma and numbing general responsiveness.  He had 
markedly diminished interest and participation in significant 
activities.  He reported feelings of detachment and 
estrangements form others, including family.  He reported a 
restricted range of affect and persistent symptoms of 
increased arousal.  He experienced irritability and outbursts 
of anger, and had difficulty sleeping.  The VA clinician 
stated that the veteran's PTSD symptoms were chronic and 
severe.  He noted that the symptoms markedly affected the 
veteran's intimate relationships, his interpersonal 
relationships, and his occupational relationships.  It was 
noted his first wife reported he was a changed man upon 
returning form Vietnam, and that the veteran has left jobs 
due to his PTSD symptoms.  GAF score was 50.

A VA examination report of December 2004 notes that veteran 
was fully oriented to person, place and time.  He showed no 
impairment of thought process or communication.  He denied 
any visual and auditory hallucinations, and denied suicidal 
and homicidal thoughts, intent or plan.  He was well groomed 
and made good eye contact.  He spoke with normal volume, rate 
and tone.  There were no problems with memory, concentration 
or attention.  He showed moderate anxiety during the clinical 
interview.  His mood was tense and his affect constricted.  
The examiner opined that the veteran had marked impairment in 
social and interpersonal functioning and appeared 
substantially impaired by his PTSD.  He noted the veteran 
relied on avoidance and social isolation to control his 
current stress.  He described having problems with 
irritability, frequent and severe rage problems, episodic 
panic attacks, chronic anxiety and agitation, avoidance of 
people, hypervigilence, exaggerated startle response as well 
as nightmares and flashbacks.  GAF score was 50.  

VA mental health outpatient treatment records of February 
2005 note that the veteran reported doing worse with his 
PTSD.  He reported increased frequency of flashbacks, 
including vivid experiences.  He further reported having 
several episodes of intense anxiety.  He reported occasional 
nightmares, flashbacks 2-3 times a week and continued 
irritability.  He was noted to have mild psychomotor 
agitation without retardation and good eye contact.  He was 
cooperative and relatively open.  His speech was spontaneous, 
mildly hyperverbal, but redirectable with normal rate, 
volume, tone, and prosody.  Thought process was mostly linear 
upon questioning with occasional circumstantiality, some 
redundancy especially regarding explaining his feelings about 
death, but goal oriented.  There were no suicidal or 
homicidal thoughts.  He was future oriented and focused on 
discussing symptoms and interpersonal conflicts.  He appeared 
anxious.  He was oriented times 4.  Insight was fair, and 
judgment was fair to good.

In March 2005 he reported no further episodes of intense 
anxiety and somatic symptoms.  He reported continued problems 
with emotional numbing and relationship difficulties.  He 
reported becoming easily annoyed and coping with it primarily 
with avoidance.  He reported continued problems with 
insomnia.  He reported occasional nightmares, flashbacks 1-2 
times per week and continued irritability.  He denied 
homicidal and suicidal ideations, and auditory or visual 
hallucinations.  His behavior was noted as having mild 
psychomotor agitation without retardation with good eye 
contact.  He was cooperative with the interview, relatively 
open with somewhat improved rapport.  Speech was hoarse, 
spontaneous, mildly hyperverbal with normal rate and no 
pressure; and redirectable with normal volume, rate, tone and 
prosody.  His thought process was mostly linear upon 
questioning with occasional circumstatiality.  He was goal-
directed. Affect was constricted.  He was oriented times 4.  
Insight was good and judgment was fair to good.  The examiner 
noted that improvement was multifactorial due to medication 
and adjustments following the death of several friends.  

Mental health treatment records of May 2005 note the veteran 
had mild psychomotor agitation without retardation, good eye 
contact; he was cooperative with interview and relatively 
open, with somewhat improved rapport with the interviewer.  
His speech was spontaneous, mildly hyperverbal with normal 
rate and no pressure; it was redirectable with normal volume, 
tone and prosody.  Thought process was mostly linear upon 
questioning with occasional circumstantiality.  He was goal 
directed.  There were no suicidal or homicidal ideations.  He 
was future-oriented.  His affect was constricted and mood was 
"up and down."  He reported flashbacks 1-2 times a week 
with no auditory or visual hallucinations.  He was oriented 
times 4.  His insight and judgment were fair.

In October 2005 he reported an increase in nightmares.  

At the RO hearing of October 2005 the veteran testified he 
had problems controlling his temper and he handled it by 
avoiding contact with costumers and some employees.  He 
stated that his principal problem with his PTSD was his 
inability to control his temper.  He further testified he 
experienced nightmares and was only able to sleep an average 
of four and a half to five hours a day.  He further testified 
he suffered from panic attacks.

In a June 2006 letter from the veteran's VA psychiatrist, Dr. 
A. P. Fornito, he stated that the veteran has severe 
hyperarousal symptoms with problems of anxiety, anger and 
irritability.  He noted that these symptoms have not been 
controlled despite aggressive medication management.  He 
noted the veteran's symptoms, especially his anger and 
irritability, have been interfering with his job functioning. 
He described two incidents at the veteran's work where he 
became easily angry with the potential for physical 
aggressiveness.  He noted the veteran was not able to work 
more than 2 hours without having major problems.  

A higher initial rating for PTSD is not warranted.  A review 
of the evidence shows that the veteran's PTSD is manifested 
by nightmares, flashbacks, issues with anger, irritability, 
startle response, avoidance behavior, difficulty functioning 
in interpersonal relationships, at work, and in social 
situations.  However, there is no evidence that the veteran 
experiences impaired impulse control, suicidal ideation, 
obsessional rituals, speech intermittently obscure, illogical 
or irrelevant, or continuous panic attacks.  His disability 
is productive of no more than occupational and social 
impairment with reduced reliability and productivity.  He 
does not have deficiencies in most areas.  Rather, the 
veteran has been consistently noted to have normal rate and 
no pressure with normal volume, tone and prosody and some 
mild hypeverbalism.   There have been no reports of 
hallucinations, and no psychotic symptoms.  Though the 
examiner noted that PTSD interferes with the veteran's 
ability to maintain effective work and social relationships, 
his thinking is logical, and goal directed and coherent, he 
has had no problems with memory and has consistently been 
noted to be future-oriented.  The veteran's GAF score of 50, 
while reflective of serious symptoms, is reflected by the 
current 50 percent rating.  Finally, though the veteran's 
treatment records mention reports of nightmares and 
difficulty sleeping, such is similar to the evidence 
generated during the VA examination conducted for 
compensation purposes.  Therefore, the Board finds that the 
veteran's symptoms are best classified by a 50 percent 
rating.  There is no evidence that the veteran demonstrates 
the symptoms of PTSD warrant a higher 70 percent rating.

The Board notes that the veteran believes that his disability 
is worse than contemplated by the 50 percent rating. Though 
the veteran is competent to report on his own symptoms, the 
competent medical evidence of record shows that only a 50 
percent rating is warranted.  The more probative evidence 
consists of the observations of the skilled medical 
professionals.

Service connection

In this case, the appellant seeks service connection for acid 
reflux as secondary to the service connected PTSD.  He 
alleges that his acid reflux was caused by his service 
connected PTSD.  The veteran is service connected for PTSD.


Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.   Thus, in this case, in order to warrant 
service connection for acid reflux on a secondary basis, the 
evidence must show that it was caused or aggravated by a 
service-connected disease or injury.  

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  As the amendment is restrictive, it is to 
be applied prospectively, it is not for application in the 
present claim.  

After a careful review of the evidence of record, the Board 
finds that service connection for acid reflux is not 
warranted.  The veteran asserts that his acid reflux was 
caused by his service connected PTSD.  

VA outpatient treatment records of October 2004 note a 
diagnosis of gastroesophageal reflux (GER).  

At the RO hearing of October 2005 the veteran testified that 
his acid reflux is due to his PTSD.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for acid reflux as secondary to 
the veteran's service connected PTSD.  

A review of the evidence shows that while the veteran has 
been noted to have been diagnosed with acid reflux, GERD, 
there is no competent evidence of record correlating the 
veteran's disability to his PTSD.  While at the RO hearing 
the veteran testified that he would obtain a medical opinion 
stating his acid reflux was caused by his PTSD, such evidence 
has not been introduced.  

The Board acknowledges that the veteran has asserted that his 
acid reflux is due to his service connected PTSD.  However, 
as a lay person, he is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu, supra.

The Board finds that service connection is not warranted as 
there is no competent evidence of record linking the 
veteran's acid reflux to his service connected PTSD  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Gilbert v. Derwinski, supra.  
The veteran's claim is denied.


ORDER

An evaluation in excess of 50 percent for PTSD is denied.

Service connection for acid reflux as s secondary to PTSD is 
denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


